Citation Nr: 0925919	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-29 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a lung disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to March 
1961. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In June 2008, the Veteran testified in a Travel Board hearing 
in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

This appeal was remanded by the Board in August 2008 for 
additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence of record does not show 
that a lung disability was incurred in service, manifested 
within one year after service or was related to service, 
including asbestos and radiation exposure.  


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide. 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2004 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  In 
May 2008, a letter was sent to the Veteran that set forth the 
provisions in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a March 2009 Supplemental Statement of the Case issued 
after the notice was provided.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Additionally, 
any timing error regarding the Dingess letter was harmless 
given that service connection is being denied, hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The Veteran was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded a VA examination in November 2008.  
The Board finds that the RO complied with its August 2008 
Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008). This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).   
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service treatment records show that the Veteran was 
aboard the USS DeHaven from June 1958 to November 1960.  The 
Veteran contends that he was exposed to asbestos while aboard 
the USS DeHaven.  The service records show that in June 1960 
the Veteran had complaints of mild chest pain with deep 
respiration.  A chest consultation revealed normal chest and 
lungs.  The service records also show that the Veteran was 
exposed to ionizing radiation in service.  The Veteran was 
issued a badge during his service in Eniwetok in May 1958 to 
August 1958 to measure radiation exposure.  The Veteran was 
also involved in nuclear testing during Operation Hardtack in 
July 1958.  He was stationed in Eniwetok and the Bikini 
Atolls in the Marshall Islands.

The VA treatment records and the VA Compensation and Pension 
Examination in November 2008 show a current diagnosis of 
benign non-calcified pulmonary nodules discovered in 2004.  
There were multiple CT scans and x-rays of record which 
showed that these nodules were stable.  The VA examiner also 
noted biapical pleural parenchymal scarring.  

In spite of the foregoing, the competent medical evidence of 
record fails to show a nexus between a lung disability and 
service.  The VA examiner reviewed the service treatment 
records, the claims file, and the Veteran's medial history.  
The VA examiner also physically examined the Veteran.  The 
Veteran indicated that he smoked one pack of cigarettes per 
day from 1958 to 1990.  The examiner noted that the Veteran 
did not have a history of lung cancer.  The examiner found no 
evidence of asbestos related pleural disease as there were no 
pleural plaques in the lower rib and diaphragm level in the 
CT findings.  There was also no evidence of asbestosis which 
would be typically pulmonary fibrosis which was not present 
on the CT or chest x-ray.  The examiner found that the 
Veteran did not have any specific lung condition other than 
the benign nodules and scarring which could not be directly 
related to service.  The examiner considered the Veteran's 
complaints in service, however, since over 30 years had 
passed, the examiner could not link them to the current 
symptoms.  After pulmonary function testing was conducted, 
the examiner found that the Veteran's condition was 
consistent with mild chronic obstructive pulmonary disease 
which was likely secondary to tobacco use and not from 
asbestos or radiation exposure.  

As there is no medical opinion of record relating a lung 
disability to service, service connection is not warranted.  
The Board has considered the Veteran's contention that a 
relationship exists between a lung disability and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the Veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion linking a disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The Board acknowledges that the Veteran was exposed to 
radiation in service.  The Veteran, however, does not have a 
disability that is specifically listed as eligible for the 
service connection presumption.  See 38 U.S.C.A. § 1112(c) 
(West 2002); 38 C.F.R. §§ 3.309(d), 3.311(b)(2) (2008).  
Lastly, the evidence does not show a relationship between 
asbestos exposure and a lung disability, therefore, the Board 
need not address whether there was exposure in service.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997). 

In sum, the evidence of record does not show a nexus between 
a lung disability and service.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-
doubt rule does not apply, and the Veteran's claim for 
service connection for a lung disability must be denied.  See 
38 U.S.C.A §5107 (West 2002); 38 C.F.R. § 3.102 (2008).


ORDER

Service connection for a lung disability is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


